Name: 95/92/EC: Commission Decision of 20 March 1995 terminating the anti-dumping proceeding in respect of imports of colour television receivers originating in Turkey
 Type: Decision
 Subject Matter: Europe;  competition;  trade;  international trade;  communications
 Date Published: 1995-04-01

 Avis juridique important|31995D009295/92/EC: Commission Decision of 20 March 1995 terminating the anti-dumping proceeding in respect of imports of colour television receivers originating in Turkey Official Journal L 073 , 01/04/1995 P. 0084 - 0085COMMISSION DECISION of 20 March 1995 terminating the anti-dumping proceeding in respect of imports of colour television receivers originating in Turkey (95/92/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), as last amended by Regulation (EC) No 522/94 (2), and in particular Article 9 thereof, After consultation within the Advisory Committee, Whereas: A. PROCEDURE (1) In November 1992, the Commission announced by a notice published in the Official Journal of the European Communities (3) the initiation of an anti-dumping proceeding concerning imports into the Community of colour television receivers (hereinafter referred to as CTVs) exported from or originating in Malaysia, the People's Republic of China, the Republic of Korea, Singapore, Thailand and Turkey and commenced an investigation. The proceeding was initiated as a result of a complaint lodged by the Society for Coherent Anti-dumping Norms (SCAN), on behalf of producers whose collective output of CTVs was alleged to represent a major proportion of the Community production of these televisions. The complaint contained evidence of dumping of this product originating in or exported from the countries indicated above, and of material injury resulting therefrom which was considered sufficient to justify the opening of a proceeding in respect of those countries. (2) The Commission officially notified the producers, exporters and importers known to be concerned, the representatives of the exporting countries, and the complainant, and gave the parties concerned the opportunity to make their views known in writing and to request a hearing. (3) The investigation of dumping covered the period from 1 July 1991 to 30 June 1992. (4) Several parties including the Turkish authorities made their views known in writing and those so requesting were granted a hearing. (5) The Commission sought and verified all information it deemed necessary for the preliminary determination of dumping and injury. B. PROVISIONAL DETERMINATION IN RESPECT OF TURKEY (6) By Regulation (EC) No 2376/94 (1) the Commission imposed a provisional anti-dumping duty on imports into the Community of CTVs originating in all the above countries with the exception of Turkey. At that stage it was provisionally included that there were insufficient elements to impose provisional measures against Turkey. The reasons for this conclusion were set out in recitals 31, 93, 98, 99 and 139 of the abovementioned Regulation. C. SUBSEQUENT PROCEDURE (7) No new evidence nor arguments have been brought forward which would warrant a change in the Commission's position since the imposition of provisional measures. D. TERMINATION OF THE PROCEEDING IN RESPECT OF TURKEY (8) Accordingly, the Commission considers that termination of the proceeding in respect of imports of CTVs originating in Turkey is warranted. (9) The complainants and other interested parties concerned were informed of the Commission's intention to terminate the proceeding with regard to imports of CTVs originating in Turkey, and did not dispute this course of action. (10) No objections were raised in the Advisory Committee to the termination of the proceeding in respect of imports of CTVs originating in Turkey, HAS DECIDED AS FOLLOWS: Sole Article The anti-dumping proceeding in respect of imports of colour television receivers originating in Turkey falling within CN codes ex 8528 10 52, 8528 10 54, 8528 10 56, 8528 10 58, ex 8528 10 62, 8528 10 66, 8528 10 72 and 8528 10 76 is hereby terminated. Done at Brussels, 20 March 1995. For the Commission Leon BRITTAN Vice-President